NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3794
                                       __________

                                ANGELIQUE JENKINS,
                                            Appellant

                                             v.

                                     SEPTA
                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-19-cv-02180)
                       District Judge: Honorable Chad F. Kenney
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    April 6, 2020
                Before: KRAUSE, MATEY and COWEN, Circuit Judges

                              (Opinion filed: April 14, 2020)
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

       Angelique Jenkins appeals from an order of the United States District Court for

the Eastern District of Pennsylvania, which granted the motion to dismiss filed by



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Defendant Southeastern Pennsylvania Transportation Authority (“SEPTA”). We will

vacate the District Court’s judgment and remand for further proceedings.

       Jenkins filed a complaint under Title VII, alleging that she was discharged from

her employment with SEPTA and was retaliated against. Jenkins was under a “Last

Chance Agreement” with SEPTA based on a previous incident. She was discharged after

opening the wrong door of a train, a safety violation. Jenkins’ complaint seemed to

suggest that SEPTA fired her because of a complaint she made against a custodial

worker. 1 The complaint also suggested that she was fired because of her plans to run for

union president.

       After answering her complaint, SEPTA filed a motion for judgment on the

pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. In its motion,

SEPTA noted that Jenkins had not alleged that she was discriminated against on any

protected basis, such as race or gender. In her response and attached exhibits, Jenkins

alleged that she was the “only Black Female Discharged for this rule violation.” Dkt. #21

at 3. She also suggested that she was retaliated against for filing a complaint against

SEPTA director Shwanna Rodgers, who used to be employed in SEPTA’s Labor

Relations Department. She repeated her allegation that she was discharged to prevent her

from running for union office. The District Court granted the motion to dismiss and

Jenkins timely appealed.


1
  Jenkins and the worker had a verbal disagreement about the availability of paper towels
at work, and the worker later vacuumed under Jenkins while she was eating her lunch.
                                            2
       We have jurisdiction under 28 U.S.C. § 1291. We review the grant of a Rule 12(c)

motion for judgment on the pleadings under a plenary standard. Rosenau v. Unifund

Corp., 539 F.3d 218, 221 (3d Cir. 2008). The standards governing Rule 12(c) motions

are the same ones that govern motions to dismiss under Rule 12(b)(6). Spruill v. Gillis,

372 F.3d 218, 223 n.2 (3d Cir. 2004). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotations

removed); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       We agree with the District Court’s decision to dismiss the Title VII claims.

Jenkins did not make any allegation in her complaint that she was a member of a

protected class. The single statement in her Rule 12(c) response that she was the “only

Black Female Discharged for this rule violation” falls far short of alleging facts that could

support a prima facie case for a Title VII claim.

       But before dismissing a complaint, a district court “must inform the plaintiff that

[s]he has leave to amend within a set period of time, unless amendment would be

inequitable or futile.” Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). The District Court did not allow Jenkins to amend her complaint. We cannot say

with certainty that amendment would be futile, as Jenkins made some bare allegations in

her Rule 12(c) response, and in her brief here, that suggest that she might be able to state

a Title VII claim or a claim for First Amendment retaliation. See, e.g., Baloga v. Pittston

Area Sch. Dist., 927 F.3d 742, 752-53 (3d Cir. 2019) (explaining elements of First
                                               3
Amendment retaliation claim); Christ’s Bride Ministries, Inc. v. SEPTA, 148 F.3d 242,

247 (3d Cir. 1998) (“SEPTA is a state actor . . . [and its] actions are constrained by the

First and Fourteenth Amendments.”).

       For these reasons, we will vacate the District Court’s judgment and remand for

further proceedings.




                                              4